MEMORANDUM OPINION

PER CURIAM.
Plaintiff appeals from the entry of summary judgment against it in its action to recover commissions from defendant pursuant to a contract. The judgment of the trial court is supported by the essentially uncon-troverted evidence, is in accord with the law, and correctly applies the law. An opinion would have no precedential value. The parties have been furnished with a statement setting forth the basis of our affirmance. Defendant’s motion to strike plaintiff’s brief is denied.
Judgment affirmed. Rule 84.16(b).